DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As to claims 1-7, applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As to claims 8-12, applicant's arguments have been fully considered but they are not persuasive.  Applicant's arguments are summarized as:
1.	Davies does not teach “the first, second, third, and fourth connections”, therefore cannot teach fourth communication interfaces or four connections (Remarks, page 10, 12).
2.	Because Masejnik teaches “only one stream of data is input into the system”, therefore no cross-comparison, Kim does not teach “parallel interfaces or cross-comparison between data connections”, and Wilson does not teach “four connections or even two interfaces”, the cited references fail to teach the claimed invention (Remarks, page 11-12).
3.	Since the fields of application, lines, interfaces, and signals of the prior arts are vastly different, the obviousness to combine are not sufficient for a prima facie case (Remarks, page 12).
In response to argument ‘1', the Examiner respectfully traverse. By definition, interface is a means by which interaction or communication is achieved at an interface. Davies discloses the first interface (fig. 1-4, the upper connector at processor 46 which is coupled to store 42), second interface (the upper connector at processor 48 which is coupled to store 44), third interface (the lower connector Note: The connection between module 135 and 136), and a fourth communication interface (module 137) is connected to the first communication interface (module 134) via a fourth connection (Note: The connection between module 134 and 137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davies and Sampson, by configuring the third communication interface connected to the second communication interface via a third connection and the fourth communication interface connected to the first communication interface via a fourth connection. The motivation is to improve the reliability of the system (ln 15-20).
In response to argument ‘2', the Examiner respectfully traverse. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For instance, Davies teaches the cross-comparison in paragraph 21 and parallel interfaces (fig. 1). Sampson discloses the four connections as described in the claims (fig. 2A). Therefore, the combination of prior arts of record discloses all features in the claims.
In response to argument ‘3', the Examiner respectfully traverse. Wilson is analogous art because it discloses a system that receives data from multiple sensing points (par. 25-26) or sensors (par. 74 “touch sensor panels”) which is similar to Davies’s system which  receives data from multiples sensors (par. 20 “pressure sensors), In the case of Sampson, it is analogous art because, similar to Davies’ 
Therefore, the rejections are sustains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson et al (US 5909541, hereafter Sampson).
Note: Since the claim language is “processor is designed to process or compare”, this rejection is for the case wherein the first and the second processor are designed to process the first and the second data, not to compare the first and the second data.
As to claim 1, Sampson discloses a system for controlling a process (fig. 2A), the system comprising:
a first control device (module 34) that comprises a first processor (processor 16) designed for processing first data (col 8 ln 50-56 “pipelined to processor 16”), and a first communication interface 
a second control device (module 36) that comprises a second processor (processor 18) designed for processing second data (col 9 lns 60-65 “32-bit dataword which is addressed by processor 18”), and a second communication interface (R/W 136) of a second communication unit (Note: The second communication unit includes interfaces 136 and 137) designed for receiving the second data (col 10 ln 1-5 “via buffer 28”), the first communication interface transmitting and receiving the first data (col 5 ln 34-36 “on a write to shared memory 20”) via a first connection (fig. 2A. Note: The connection between buffer 26 and R/W 134) and the second communication interface transmitting and receiving the second data (col 5 ln 34-36 “on a write to shared memory 20”) via a second connection (Note: The connection between buffer 32 and R/W 136);
wherein the first communication unit comprises a third communication interface (module 135) and the second communication unit comprises a fourth communication interface (module 137),
wherein the third communication interface is connected to the second communication interface via a third connection (Note: The connection between module 135 and 136) and wherein the first processor is designed to process or compare the second data received by the third communication interface and the first data received by the first communication interface (col 10 lns 1 -10, ln 35-40), and
wherein the fourth communication interface is connected to the first communication interface via a fourth connection (Note: The connection between module 134 and 137) and the second processor is designed to process or compare the second data received by the second communication interface and the first data received by the fourth communication interface (col 10 lns 1 -10, ln 35-40).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 20130287143) in view of Sampson (US 5909541).
Note: This rejection is for the case wherein the first and the second processor are designed to compare the first and the second data.
As to claim 1, Davies discloses a system for controlling a process (fig. 1-4), the system comprising:
a first control device (fig. 1 device 26) that comprises a first processor (processor 46) designed for processing first data (par. 21), and a first communication interface (interface 34) of a first communication unit (combination of module 30, 34 and 42) designed for receiving the first data (data source A); and
a second control device (device 28) that comprises a second processor (processor 48) designed for processing second data (par. 21), and a second communication interface (interface 36) of a second communication unit (combination of module 32, 36 and 44) designed for receiving the second data (data source B);

wherein the third communication interface is connected to the second communication interface (by store 42) and wherein the first processor is designed to process or compare the second data received by the third communication interface (Note: The output interface from store 44) and the first data received by the first communication interface (par. 21), and
wherein the fourth communication interface is connected to the first communication interface (by store 44) and the second processor is designed to process or compare the second data received by the second communication interface (par. 21) and the first data received by the fourth communication interface (Note: The output interface from store 44).
Davies does not discloses the first communication interface transmitting and receiving the first data via a first connection and the second communication interface transmitting and receiving the second data via a second connection, the third communication interface is connected to the second communication interface via a third connection and wherein the fourth communication interface is connected to the first communication interface via a fourth connection. In the same field of art (data processing), Sampson discloses a system which includes a first and second processor clocked for locked step operation to correct data (abstract). Sampson further discloses a second control device (module 36) that comprises a second processor (processor 18) designed for processing second data (col 9 lns 60-65 “32-bit dataword which is addressed by processor 18”), and a second communication interface (R/W 136) of a second communication unit (Note: The second communication unit includes interfaces 136 and 137) designed for receiving the second data (col 10 ln 1-5 “via buffer 28”), the first communication interface transmitting and receiving the first data (col 5 ln 34-36 “on a write to shared memory 20”) via a first connection (fig. 2A. Note: The connection between buffer 26 and R/W 134) and the Note: The connection between module 135 and 136), and a fourth communication interface is connected to the first communication interface via a fourth connection (Note: The connection between module 134 and 137). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davies and Sampson, by configuring the first communication interface to transmit and to receive the first data via a first connection and the second communication interface to transmit and to receive the second data via a second connection, the third communication interface connected to the second communication interface via a third connection and the fourth communication interface connected to the first communication interface via a fourth connection. The motivation is to improve the reliability of the system (ln 15-20).
As to claim 16, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the first data is transmitted over the first communication interface substantially simultaneously with the second data being transmitted over the second communication interface (Sampson, col 8 ln 5-20). 
As to claim 17, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the first connection, the second connection, the third connection, and the fourth connection each comprise two lines (Sampson, fig. 2A). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sampson and further in view of Kim (US 20140258474).
	As to claim 2, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the processing by the first processor comprises comparing the first data with the second data, 
	As to claim 3, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the processing by the second processor comprises comparing the first data with the second data, and wherein the processing by the second processor comprises forwarding the first data, the second data or a comparison result to a control unit. In the same field of art (sensor data processing), Kim discloses a M2M server for controlling a data collection interval of a M2M device (abstract). In one embodiment, Kim discloses a processor comprising a comparator (a comparator 1210) which calculates a variation of sensor data collected from a reference M2M device and compare the calculated variation with a predetermined threshold value.  The comparator then forwards the comparison result to an adjustor (adjustor 1230) so that the adjustor can increase or decrease the data collection interval of the control M2M device based on the comparison result from the comparator (par. 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davies/Sampson and Kim, by forwarding the first data and/or .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sampson and further in view of Masejnik et al (US 20030043938, Masejnik).
As to claim 4, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein if the second data received by the third communication interface match the first data received by the first communication interface, the first processor determines the first output data on the basis of the received first data and/or the received second data, and wherein if the second data received by the second communication interface match the first data received by the first communication interface, the second processor determines the second output data based on the received first data and/or the received second data (Note: Davies teachings require two processor results to make decision, see par 21). In the same field of art (error detection), Masejnik discloses a method for detection of periodic patterns in digital high rate transmission system (abstract). In one embodiment, Masejnik discloses if a second data match a first data (par. 43, “indicates equality”), a first processor determines a first output data on the basis of the received first data or the received second data (par. 43, “indicates equality”), and wherein, if the second data match the first data  (par. 44, “bot sets are equal”), a second processor  determines the second output data based on the received first data and/or the received second data (par. 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davies/Sampson and Masejnik, by configuring that, if the second data received by the third communication interface match the first data received by the first communication interface, the first processor determine the first output data on the basis of the received first data and/or the received second data, and if the second data received by the second communication interface match the first data received by the first communication interface, the second processor determines the second output data based on the 
As to claim 5, Davies/Sampson/Masejnik discloses the system according to claim 4, wherein the system compares the first output data and the second output data, and wherein, if the first output data and the second output data match, the system transmits the first output data and/or the second output data to a control unit and wherein, if the first output data and the second output data do not match, the system transmits to the control unit an error signal or third output data determined from the non-matching first and second output data according to a logical or arithmetic operation (Davies, par. 21 “the messages are accepted by the processors 45, 48 as correct”).
As to claim 6, Davies/Sampson/Masejnik discloses the system according to claim 4, further comprising:
a control unit (Masejnik, fig. 2, control unit 240),
wherein the first control device is designed to transmit the first output data to the control unit (Note: See the connection between comparator 220 to control unit 240),
wherein the second control device is designed to transmit the second output data to the control unit (Note: See the connection between comparator 230 to control unit 240), and
wherein the control unit is designed to compare the first output data and the second output data and to discard the first output data and the second output data if the first output data and the second output data do not match (Davies, par. 21; Masejnik, par. 44 “production of error signals”).
Claim 7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sampson and further in view of Wilson et al (US 20080162835).
	As to claim 7, Davies/Sampson discloses the system according to claim 1, wherein at least one first line of the forth connection (Sampson, fig. 2A. Note: The lines module 134 and module 137) connecting the first communication interface (module 134) to the fourth communication interface 
	As to claim 13, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the first connection includes four first connecting lines, at least two of the four first connecting lines being signal lines, wherein the second connection includes four second connecting lines, at least two of the four second connecting lines being signal lines. In the same field of art (data processing), Wilson discloses a method to initiate a predetermined communication protocol between a first and second device (abstract). In one embodiment, Wilson discloses a communication unit comprising a first communication interface designed as serial peripheral interface master communication interfaces (fig. 
As to claim 14, Davies/Sampson/Wilson discloses the system according to claim 13, wherein the third connection includes two third connecting lines and connects to at least two of the four second connecting lines of the second communication interface (Wilson, par. 42),
wherein the fourth connection includes two fourth connecting lines and connects to at least two of the four second connecting lines of the second communication interface (Note: SPI interface is a four-wire bus).
As to claim 15, Davies/Sampson discloses the system according to claim 1, but does not disclose wherein the first connection includes four first connecting lines, one of the four first connecting lines being a clock signal line and two of the four first connecting lines being signal lines, wherein the second connection includes four second connecting lines, one of the four second connecting lines being a clock signal line and two of the four second connecting lines being signal lines. In the same field of art (data processing), Wilson discloses a method to initiate a predetermined communication protocol between a first and second device (abstract). In one embodiment, Wilson discloses a communication unit comprising a first communication interface designed as serial peripheral interface master communication interfaces (fig. 4, SPI master 220), and a third communication interface designed as SPI slave communication interfaces (SPI master 222, par. 42). Because a SPI interface is known as a .
Claims 8, 10-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sampson and further in view of Wilson.
As to claim 8, Davies discloses a method for controlling a process, the method comprising:
substantially transmitting (par. 21) first process signals (fig. 1, from data source A) to a first communication interface (Note: The interface at processor 46 which is coupled to message store 42) of a first control device (processor 46) via a first line connection (Note: The line between message store 42 and processor 46) and to a second communication interface (Note: The interface at processor 48 which is coupled to message store 42) of a second control device (processor 48) via a second line connection (Note: The line between message store 42 and processor 48);
substantially transmitting (par. 21) second process signals (from data source B) to a first communication interface (Note: The interface at processor 48 which is coupled to store 44) of the second control device (processor 48) via a third line connection (Note: The line between message store 44 and processor 48) and to a second communication interface (Note: The interface at processor 46 which is coupled to store 44) of the first control device (processor 46) via a fourth line connection (Note: The line between message store 42 and processor 48);

checking the received first and second process signals for matching by the second control device (par. 21); 
controlling the process based on the received first and second process signals if a match between the received process signals was established (par. 21, “are utilized by the aircraft’s air data computer in controlling the aircraft”) ; and
transferring the process to a predetermined state if a match between the received first and second process signals was not established (par. 21, “switches to an alternative back-up system”).
Davies does not disclose the first or second process signals are simultaneously transmitting to the communication interfaces of the first and control devices.  In the same field of art (error detection), Sampson discloses a system including a first and second processor (abstract). In one embodiment, Sampson discloses a first or second process signals (fig 2A, signal from buffer 26, or 28) are simultaneously transmitting (col 8 ln 5-20) to the communication interfaces (ASIC 34, 36) of the first and control devices (device 12, 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davies and Sampson, by simultaneously transmitting first process signals to a first communication interface of a first control device and to a second communication interface (Note: The interface from store 42) of a second control device, and simultaneously transmitting (par. 21) second process signals (from data source B) to a first communication interface of the second control device and to a second communication interface of the first control device. The motivation is to improve the performance of the system (col 2 ln 60-67).
	Davies does not disclose the first communication interface of the first control device and the first communication interface of the second control device are designed as serial peripheral interface master communication interfaces, and the second communication interface of the first 
As to claim 10, Davies/Sampson/Wilson discloses the method according to claim 8, wherein transmitting the first process signals to the SPI slave communication interface of the second control device comprises modifying and inverting the first process signals (Davies, par. 25).
As to claim 11, Davies/Sampson/Wilson discloses the method according to claim 10, further comprising:
checking, by the second control device, the modified first process signals and the second process signals for matching (Davies, par. 26); and
transferring the process to a predetermined state if the second control device establishes a match between the modified first process signals and the second process signals (par. 28).
As to claim 12, Davies/Sampson/Wilson discloses the method according to claim 8, further comprising:

determining control data, based on the process data, by the first control device and the second control device (par. 21 “within acceptable limits”);
performing a cross-comparison with respect to the control data of the first control device and the second control device (par. 21, “accepted by the processors 46, 48”, “both being rejected”);
deriving control signals from the control data (“correct”, “rejected”); and 
outputting the control signals (“utilized by the aircraft’s air data computer in controlling the aircraft”, “switches to an alternative backup”).
As to claim 18, Davies/Sampson/Wilson discloses the method according to claim 8, wherein the first line connection and the third line connections include four connecting lines, and wherein the second line connection and the fourth line connection include two connecting lines (Wilson, Note: SPI interface is known as a four-wire serial bus which includes SCLK, MOSI, MISO and CS/SS wires - see the attached evidence).



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.P/              Examiner, Art Unit 2184                                                                                                                                                                                          


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184